Mr. Justice Wole
delivered the opinion of the Court.
At Orocovis, Francisco Irlanda and José Torres engaged in a fight. It appears from the record that both were subsequently arrested. When this fight was going on a great multitude of persons assembled and along with them the defendant-appellant in this case, Juan López Guillama, a police*309man stationed at Orocovis. Otter policemen also came up, one of the latter seized José Torres, who was on top and the defendant Jnan López Gnillama took hold of Francisco Ir-landa. The evidence of the Government tended strongly to show that the defendant Jnan López Gnillama struck Francisco Irlanda several times. In the District Conrt of Ponce López Gnillama was convicted of assault and battery and sentenced to pay a fine of ten dollars.
On appeal one of the principal contentions of the appellant is that these two fighting men were something like outlaws. The appellant, while not admitting that he was guilty of assaulting and battering Francisco Irlanda, maintains that the case was one which would have justified the intervention of the policeman in acting the way he did. To this contention we can in no way agree. The duty of a policeman is to use no more force than is necessary to make an arrest. The evidence is unquestioned that Francisco Ir-landa made no resistance whatsoever to the policeman who attempted to arrest him. It is a minor matter- that Juan López Guillama was related to Torres, who was also arrested at the time.
The appellant also makes some comment that this small fine may cause a policeman to be suspended or removed from his office, hut this is a question not before the courts.
There was some conflict in the evidence, hut there is. nothing in the record which would enable this court to distinguish the assault and battery committed in this case from many others that ordinarily come before us. In other words, the District Judge of Ponce was the person best qualified to consider the conflicting evidence, and we find neither error nor prejudice.
The judgment appealed from should be affirmed.